 EXHIBIT 10.2

 

[trtc_ex102img1.jpg] 



   

 

 



 

[trtc_ex102img2.jpg] 



   

 

 



 

[trtc_ex102img3.jpg] 



   

 

 



 

[trtc_ex102img4.jpg] 



   

 

 



 

[trtc_ex102img5.jpg] 



   

 

 



 

[trtc_ex102img6.jpg] 



   

 

 



 

[trtc_ex102img7.jpg] 



   

 

 



 

[trtc_ex102img8.jpg] 



   

 

 



 

[trtc_ex102img9.jpg] 



   

 

 



 

[trtc_ex102img10.jpg] 



   

 

 



 

[trtc_ex102img11.jpg] 



   

 

 



 

[trtc_ex102img12.jpg] 



   

 

 



 

[trtc_ex102img13.jpg] 



   

 

 



 

[trtc_ex102img14.jpg] 



   

 

 



 

[trtc_ex102img15.jpg] 



   

 

 



 

[trtc_ex102img16.jpg] 



   

 

 



 

[trtc_ex102img17.jpg] 



   

 

 



 

[trtc_ex102img18.jpg] 

 



 



 

 